             Entered on Docket December 18, 2019
                                                         Below is the Order of the Court.


 1
                                                          ___________________
 2
                                                          Christopher M. Alston
 3                                                        U.S. Bankruptcy Judge
                                                           (Dated as of Entered on Docket date above)
 4

 5

 6
        _______________________________________________________________
 7

 8

 9   Christopher M. Alston
10
     Bankruptcy Judge
     United States Courthouse
11   700 Stewart Street, Suite 6301
     Seattle, WA 98101
12
     206-370-5330
13
                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
14                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
15

16   In re                                        Chapter 11

17   Northwest Territorial Mint LLC,              Case No. 16-11767
18
                                                  ORDER ON MOTION TO ALTER OR AMEND
19                                                FINDINGS OF FACT AND CONCLUSIONS OF
                                                  LAW IN ORDER ON FEE APPLICATIONS
20                                 Debtor.
21
              This matter comes before the Court on Trustee Counsel’s Motion to Alter or Amend
22
     Findings of Fact and Conclusions of Law in Order on Fee Applications (the “Motion”) (Dkt. No.
23

24
     2141), requesting that the Court alter its Order on Fee Applications (Dkt. No. 2118). Trustee

25   Counsel noted the motion for argument on November 22, 2019, but conceded at the hearing that
26   the Motion was a motion for reconsideration. The Court determined the Motion was improperly
27
     noted for hearing under Local Rule of Bankruptcy Procedure 9013-1(h) and took the matter
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 1

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19    Ent. 12/18/19 13:03:55           Pg. 1 of 12
                                                          Below is the Order of the Court.


     under advisement.
 1

 2           In the Motion, Trustee Counsel asserts the Court erred by (1) disallowing fees for

 3   insufficiently identified timekeepers, (2) disallowing extraordinary and inadequately documented
 4
     expenses, (3) disallowing fees related to the assumption of the Dayton Lease, and (4) further
 5
     reducing Trustee Counsel’s compensation because of three allegedly false narratives advanced
 6

 7
     by Trustee through Trustee Counsel. For the following reasons, the Motion is GRANTED in

 8   part and DENIED in part.
 9      I.      Analysis
10
             Trustee Counsel brings its Motion under Federal Rules of Civil Procedure 59(e) and
11
     52(b). Rule 59(e), applicable to bankruptcy under Federal Rule of Bankruptcy Procedure 9023,
12

13   allows a party to file a motion to alter or amend a judgment. Similarly, Rule 52(b), applicable

14   through Federal Rules of Bankruptcy Procedure 7052 and 9014, allows the court to amend its
15
     findings or make additional findings on a motion made by a party.
16
             Rule 59(e) is an “extraordinary remedy, to be used sparingly,” and “should not be
17
     granted, absent highly unusual circumstances, unless the district court is presented with newly
18

19   discovered evidence, committed clear error, or if there is an intervening change in the controlling

20   law.” Kona Enterprises, Inc., v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (internal
21
     citations omitted). The standard for granting a motion under Rule 52(b) is virtually identical.
22
     See In re Reading Broad., Inc., 386 B.R. 562, 566–67 (Bankr. E.D. Pa. 2008). Similarly, under
23

24
     Local Civil Rule 7(h), applicable through Local Bankruptcy Rule 9013-1(h), motions for

25   reconsideration are disfavored and are usually to be denied without a showing of manifest error,
26   or of new facts or law that could not have previously been brought before the court with
27
     reasonable diligence.
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 2

     Case 16-11767-CMA          Doc 2182    Filed 12/18/19     Ent. 12/18/19 13:03:55       Pg. 2 of 12
                                                           Below is the Order of the Court.


                a. Unidentified timekeepers
 1

 2          Trustee Counsel asserts the Court erred in not allowing compensation for certain

 3   “unidentified timekeepers.” Trustee Counsel argues that it met the requirements of Local
 4
     Bankruptcy Rule 2016-1(a)(6) by including the timekeepers’ names and hourly rates at the end
 5
     of each invoice provided to the Court at Dkt. No. 1929. Trustee Counsel points to one other case
 6

 7
     in which the information provided in the same format was deemed acceptable.

 8          Local Bankruptcy Rule 2016-1(a)(6)(B) requires that a fee application include “the
 9   identity of the person who performed the service and the hourly rate of such individual.” Trustee
10
     Counsel, however, merely provided the name and hourly rate of each individual billing in this
11
     case. Thus, the Court was left to guess whether the timekeeper was an associate, partner,
12

13   paralegal, or something else, making it impossible to determine whether the compensation was

14   “reasonable based on the customary compensation charged by comparably skilled practitioners.”
15
     11 U.S.C. § 330(a)(3)(F). Trustee Counsel knows the “identity” requirement of the Local Rule
16
     means more than giving a name for the Court to make the necessary findings and conclusions
17
     under the Bankruptcy Code, as the Court identified several other cases where Trustee Counsel
18

19   supplied more information in fee applications filed in this district. See Order on Fee

20   Applications, Dkt. No. 2118 at 64.
21
            Trustee Counsel has now provided the title and blended rate for all the timekeepers.
22
     Given that Trustee Counsel bears the burden on the reasonableness of the fees, it should have
23

24
     offered this information with the initial application. Nonetheless, the Court will allow the

25   requested $246,718 in fees for the unidentified timekeepers because the Court recognizes that
26   denying compensation may have an economic impact on these individuals at their firm through
27
     no fault of their own. They were not the individuals who prepared the deficient fee application.
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 3

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19     Ent. 12/18/19 13:03:55        Pg. 3 of 12
                                                             Below is the Order of the Court.


            The Court still disallows the $269,937.01 in fees requested for electronic discovery.
 1

 2   Local Bankruptcy Rule 2016-1(d) requires that “[w]here the cumulative applications for an

 3   applicant are projected to equal or exceed $15,000, the narrative summary required by subsection
 4
     (a)(5) and itemized time entries required by subsection (a)(6) shall be divided into categories
 5
     according to the nature of the tasks performed, with the total hours, fees, and expenses broken
 6

 7
     down for each category.” Trustee Counsel has failed to allocate the fees and expenses related to

 8   electronic discovery to categories or particular matters. The Court has no way of knowing
 9   whether the electronic discovery fees and expenses relate to matters for which it disallowed fees.
10
            The Supplemental Declaration of Rachel Tausend explains that the electronic discovery
11
     fees and expenses relate to four matters: the Medallic Litigation, the Trustee’s fee deposit litigation
12

13   with Diane Erdmann, the American Express Fraudulent Transfer Action, and the Dayton Lease

14   litigation. Dkt. No. 2143 at 4. This declaration further states that Trustee Counsel estimates about

15
     $196,000 of the Electronic Discovery fees and costs were related to the Medallic litigation. Id.
16
     But there is no reason to estimate, and there is no excuse for failing to allocate each time entry to
17
     a particular category, like the timekeepers did for other entries. As for the other $74,000 in fees,
18

19   Trustee Counsel offers no further allocation of the fees and expenses to the additional categories,

20   leaving the Court to guess how much of the fees and expenses were spent on these categories.
21
     This failure leaves the Court unable to determine whether the time spent on electronic discovery
22
     was appropriate under section 330(a)(3)(D).
23
                b. Unallocated expenses
24

25          Section 330(a)(1)(B) allows the Court to award Trustee Counsel “reimbursement for

26   actual, necessary expenses.” Local Bankruptcy Rule 2016-1(a)(7) requires that a fee application
27
     include “a statement of expenses, by category, for which reimbursement is sought. For
28
     extraordinary expenses, state: (A) the date the expense was incurred; (B) a description of the

     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 4

     Case 16-11767-CMA          Doc 2182      Filed 12/18/19      Ent. 12/18/19 13:03:55        Pg. 4 of 12
                                                           Below is the Order of the Court.


     expense; (C) the amount of the expense requested; and (D) the necessity of the expense.” As
 1

 2   discussed above, Local Bankruptcy Rule 2016-1(d) further states that “[w]here the cumulative

 3   applications for an applicant are projected to equal or exceed $15,000, the narrative summary
 4
     required by subsection (a)(5) and itemized time entries required by subsection (a)(6) shall be
 5
     divided into categories according to the nature of the tasks performed, with the total hours, fees,
 6

 7
     and expenses broken down for each category.” (emphasis added). Trustee Counsel asserts that

 8   the Court erred by disallowing reimbursement of expenses for “BAE Systems,” “CD Roms,”
 9   “Court Reporter Fees,” “Electronic Discovery,” and “Westlaw.”
10
             Trustee Counsel explains in the Supplemental Declaration of Michael Gearin (Dkt. No.
11
     2142) that the BAE Systems expense of $13,293.05 was incurred through a mailing service that
12

13   Trustee Counsel used to mail the required notices to parties in interest throughout the case. The

14   Court agrees with Trustee Counsel that this expense was reasonable and necessary under section
15
     330(a)(1)(B) and allows it in the full amount of $13,293.05.
16
             In the Supplemental Declaration, Trustee Counsel also clarifies that the expenses of
17
     $3,275 for CD Roms were incurred “for a variety of purposes in the proceeding to transfer large
18

19   quantities of documents to others as required in the case.” Dkt No. 2142 at 7. Trustee Counsel

20   further explains that the firm charged $25 per CD for this service. The Court recognizes that this
21
     case was complex and involved a significant number of documents that needed to be shared
22
     among parties in interest and agrees that the fee charged was reasonable. The Court therefore
23

24
     finds that the expense of $3,275 meets the requirements of section 330(a)(1)(B) and allows it in

25   full.
26           Trustee Counsel next argues that it should be allowed reimbursement for $23,556.50 it
27
     incurred ordering hearing audio CDS and transcripts and deposition transcripts. Trustee
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 5

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19     Ent. 12/18/19 13:03:55       Pg. 5 of 12
                                                           Below is the Order of the Court.


     Counsel, however, does not explain why it failed to place each transcript expense with a
 1

 2   category. Trustee Counsel belatedly attempts to offer additional information on the transcripts,

 3   though still fails to categorize the hearing CDs and transcripts. The Court can, however,
 4
     determine from the date of the transcribed hearings that they relate largely to significant matters
 5
     (such as the first meeting of creditors, the Tomball asset sale, Medallic litigation motions, and
 6

 7
     the fee deposit evidentiary hearing) that were necessary for the administration of the case and

 8   will be allowed.
 9          As for the deposition transcripts, Trustee Counsel has now provided a breakdown by
10
     category of this expense. The Court has disallowed time devoted to the Dayton Lease
11
     assumption litigation. The transcripts of R. Hoff, C. Hoof, J. Goodfello, and M. Calvert paid on
12

13   July 4, 2017 and September 4, 2017 that total $2,489.27 and categorized as “Assumption and

14   Rejection of Leases and Contracts” arose in the Dayton Lease assumption litigation and will not
15
     be allowed. The Court also disallows the expense of $739.30 for the D. Erdmann transcript for
16
     the “American Express Fraudulent Transfer Action” as the Trustee should have ceased his efforts
17
     against her after October 12, 2017. See Order on Fee Application, Dkt No. 2118 at 71.
18

19          The Court previously disallowed $19,990 of the charges for transcripts. It will now

20   disallow only $3,221.47 and allow a total of $20,335.03 for this expense.
21
            Finally, Trustee Counsel requests that the Court reconsider its disallowance of $67,000 in
22
     electronic research it categorized as “Westlaw.” Trustee Counsel argues that use of electronic
23

24
     research is customary and necessary for the case. Trustee Counsel further asserts that electronic

25   research was used for a number of topics, specifically “preference recovery actions, application
26   of venue statute to preference actions, withdrawal of bankruptcy reference, Stern issues,
27
     bifurcation motion, substantive consolidation theory, corporate alter ego, WARN act,
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 6

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19     Ent. 12/18/19 13:03:55       Pg. 6 of 12
                                                            Below is the Order of the Court.


     employment law relating to layoffs, environmental claims, preclusive effect of judgment,
 1

 2   insurance, [and] 363 sale free and clear issues.” Trustee Counsel does not divide the total

 3   expense amount into any of these categories.
 4
            The Court agrees with Trustee Counsel that such expenses are very often allowable under
 5
     section 330(a)(1)(B) as reasonable and necessary. Local Rule 2016-1(d), however, requires that
 6

 7
     these expenses be categorized because the fee application exceeds the $15,000 threshold.

 8   Without this categorization, the Court cannot determine which portion of the electronic research
 9   expenses relate to fees that it disallowed, preventing it from determining which electronic
10
     research expenses were reasonable and necessary. While Trustee Counsel now provides a list of
11
     topics it researched, it still has not allocated the expenses by category. Therefore, the Court
12

13   cannot allow any of the electronic research “Westlaw” expenses.

14              c. False narratives
15
                         i. Dayton Lease
16
            Trustee Counsel challenges both the Court’s disallowance of fees related to the Dayton
17
     Lease litigation and the Court’s further reduction of all fees because of several false narratives,
18

19   including statements about the Dayton Lease, advanced by the Trustee through Trustee Counsel.

20   As to the first point, Trustee Counsel argues that regardless of whether the lease was bad, it was
21
     necessary to the estate, and therefore the fees incurred pursuing the lease assumption should be
22
     allowed. Trustee Counsel specifically asserts it did not advance an argument that the Trustee had
23

24
     an alternative to the Dayton Lease or that the Trustee would have moved to another location but

25   for the Hoff agreement. As to the second point, Trustee Counsel argues that it did not make a
26   misrepresentation to the Court by arguing at the evidentiary hearing that the Dayton Lease was
27
     bad when it had previously told the Court that the lease was necessary for the estate.
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 7

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19      Ent. 12/18/19 13:03:55       Pg. 7 of 12
                                                           Below is the Order of the Court.


            Trustee Counsel ignores several relevant findings of fact regarding the Dayton Lease the
 1

 2   Court made in its Memorandum Decision on the Trustee’s Motion to Assume Dayton, Nevada

 3   Lease (Dkt No. 1185). Specifically, the Court found that Trustee Counsel declared that the lease
 4
     was “bad” and that the Trustee testified he needed a global settlement total to conduct his “move-
 5
     versus-stay” analysis. Id. at 13. The Court also found that the Trustee, through Trustee Counsel,
 6

 7
     presented evidence and witnesses to show the Trustee had a much cheaper lease alternative at the

 8   time. Id. at 13–14.
 9          Thus, this Court found Trustee Counsel offered argument and evidence at the evidentiary
10
     hearing that the lease was bad and that the Trustee could have moved. Id. at 13. In other words,
11
     contrary to their argument in the Motion, Trustee Counsel did advance an argument that the
12

13   Trustee had an alternative and would have moved but for an alleged agreement with the Hoffs.

14   Further, the Court pressed the Trustee on his “move-versus-stay” analysis at the evidentiary
15
     hearing, at which point his testimony changed, and he asserted he lacked the funds to move when
16
     he contacted the Hoffs about a settlement. Id. at 14. The Court found the Trustee’s shifting
17
     position made his testimony not credible. Id. at 14–15. Neither the Trustee nor Trustee Counsel
18

19   ever appealed this Memorandum decision. Therefore, the Court’s previous findings preclude

20   reconsideration of the underlying facts. The Court will not alter or amend its disallowance of
21
     fees related to the Dayton Lease litigation and stands by its conclusion Trustee Counsel advanced
22
     mutually exclusive narratives when it suited their needs, one of which must have been false.
23

24
                        ii. Insolvency

25          Trustee Counsel also challenges the Court’s finding it advanced a false narrative
26   regarding the insolvency of the estate. However, Trustee Counsel provides only a categorical
27
     denial that it intended to mislead the Court on this point and gives no further explanation for the
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 8

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19     Ent. 12/18/19 13:03:55       Pg. 8 of 12
                                                           Below is the Order of the Court.


     contradictory statements regarding insolvency the Court discusses in its Order. These
 1

 2   statements, some in prepared remarks by Trustee Counsel, are contradictory on their face, and

 3   Trustee Counsel’s conclusory arguments now do not change the plain meaning of the words in
 4
     the prior statements to this Court. The Court therefore declines to reconsider its disallowance of
 5
     fees for the false narratives regarding insolvency.
 6

 7
                       iii. Break-Up Fee for Tomball Sale

 8          Finally, Trustee Counsel denies it perpetuated a false narrative with its conduct regarding
 9   the break-up fee. It argues instead that its brief opposing the Tucker/Cook claim for a breakup
10
     fee was proper and that the Court misreads the context of the Trustee’s email to Tucker/Cook
11
     that preceded the opposition. The Court disagrees.
12

13          Trustee Counsel asserts the Trustee never encouraged Tucker/Cook to file a false claim

14   and characterizes the Trustee’s email as an attempt to compromise. The tortured descriptions of
15
     the emails as a “suggestions as a means to compromise a claim” and the odd conclusion that the
16
     “compromise on the break-up fee was not consummated,” see Motion at 7, confirm the email
17
     was not a settlement offer. If the email was an offer to settle, the Trustee and Trustee Counsel
18

19   would say just that – but they are unable to represent the email conveyed a settlement offer

20   because such a representation would be false. And the so-called compromise was not
21
     “consummated” because no offer of compromise was made. Instead, the email was a suggestion
22
     for a way to convince the Court to award Tucker/Cook a break-up fee despite the Court’s stated
23

24
     reluctance.

25          Trustee Counsel ignores the fact that Tucker/Cook complied with the Trustee’s
26   instructions in his email and filed the claim as he directed. The “compromise” failed only when
27
     the Trustee, through Trustee Counsel, filed his strident objection attacking Tucker/Cook. The
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 9

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19    Ent. 12/18/19 13:03:55       Pg. 9 of 12
                                                           Below is the Order of the Court.


     Court notes it only learned of the email in question when Tucker/Cook, obviously surprised by
 1

 2   the severity of the Trustee’s attack, filed the email with the Court to explain their own conduct.

 3   The Court further notes that Trustee Counsel raised all these arguments previously and they offer
 4
     nothing new.
 5
              In sum, Trustee Counsel’s explanations in the Motion do not resolve the Court’s concerns
 6

 7
     about the conduct of the Trustee and Trustee Counsel, and it declines to reconsider the 50

 8   percent reduction of the amounts awarded.
 9               d. Trustee Counsel Advice on Expense Reimbursement
10
              In the Declaration of Michael J. Gearin supporting the Motion, Trustee Counsel discloses
11
     they advised the Trustee that he could reimburse himself for expenses he incurred in the ordinary
12

13   course of the Mint’s business, such as plane tickets to Dayton, Nevada. Dkt No. 2142 at 10–12.

14   Trustee Counsel argues a trustee may enter into transactions in the ordinary course of business
15
     without notice and a hearing under 11 U.S.C. section 363(c)(1) and describes the tests courts
16
     employ to determine if a transaction fits within the ordinary course category. This “ordinary
17
     course” analysis, however, is irrelevant and ignores the clear statutory requirements of a notice
18

19   and a hearing and an order by the Court before the Trustee could receive any reimbursement of

20   expenses. 11 U.S.C. § 330(a)(1)(B).
21
              The Bankruptcy Code does not except reimbursement for expenses the Trustee allegedly
22
     incurred in the ordinary course. Trustee Counsel’s advice to the Trustee that he may violate the
23

24
     Bankruptcy Code and pay himself without notice to the Court or any parties constitutes further

25   grounds for the 50 percent reduction of otherwise allowable fees and costs.
26      II.      Trustee’s Joinder
27
              In addition to the Motion filed by Trustee Counsel, Mark Calvert filed a joinder in the
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 10

     Case 16-11767-CMA         Doc 2182      Filed 12/18/19     Ent. 12/18/19 13:03:55      Pg. 10 of 12
                                                             Below is the Order of the Court.


     Motion. Dkt. No. 2145. The joinder simply states “[f]or the reasons set forth in the Motion and
 1

 2   the Declaration of Michael J. Gearin In Support of Trustee’s Counsel’s Motion to Alter and

 3   Amend Findings of Fact and Conclusions of Law in Order on Fee Applications (Docket No.
 4
     2142), Mark T. Calvert joins in, adopts, and incorporates the arguments and authorities set forth
 5
     in the Motion.” Id. at 1. Mr. Calvert makes no request that the Court reconsider, alter, or amend
 6

 7
     its award of fees to him in this joinder, nor does he assign error to any of the specific

 8   disallowances of the Trustee’s fees made by the Court. Trustee Counsel’s Motion likewise
 9   makes no request that the Court reconsider any specific disallowance of the Trustee’s fees or
10
     expenses. Instead, the Motion focuses completely on Trustee Counsel’s own award. The Court
11
     therefore construes this joinder as a filing in support of Trustee Counsel’s motion and not a
12

13   request that the Court revisit its fee award to the Trustee. If the Trustee wanted this Court to

14   reconsider its award of fees to him, he needed to file a motion stating which parts of the Court’s
15
     Order he believed were in error.
16
        III.      Conclusion and Order
17
               The Court reconsiders its order in part to allow additional fees for certain previously
18

19   unidentified timekeepers and some additional expenses. Trustee Counsel, however, has not met

20   its burden for reconsideration under Rules 59(e) or 52(b) as to the remaining disallowed fees and
21
     expenses. The Court likewise declines to reconsider its findings and conclusions related to the
22
     Dayton Lease litigation, the Debtor’s insolvency, and the break-up fee with Tucker/Cook. The
23

24
     Motion does not demonstrate that the Court committed manifest error or that there are any new

25   facts that would alter the Court’s decision. Because the Trustee does not move for
26   reconsideration or for an amendment or alteration of the Court’s Order as to his award, the Court
27
     does not reconsider, alter, or amend its Order as to the Trustee’s fee application. Now therefore,
28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 11

     Case 16-11767-CMA           Doc 2182      Filed 12/18/19     Ent. 12/18/19 13:03:55         Pg. 11 of 12
                                                          Below is the Order of the Court.


     it is hereby
 1

 2           ORDERED that Trustee Counsel is awarded additional fees in the amount of $246,718.

 3           IT IS FURTHER ORDERED that Trustee Counsel is awarded additional expenses in the
 4
     amounts of $13,293.05 for “BAE Systems,” $3,275 for “CD Roms,” and $16,768.53 for
 5
     “Transcripts.”
 6

 7
             IT IS FURTHER ORDERED that these additional amounts shall be reduced by 50

 8   percent consistent with this Court’s Order on Fee Applications, for a total additional allowed
 9   amount of $140,027.29.
10
             IT IS FURTHER ORDERED that all Trustee Counsel’s additional requests for relief are
11
     DENIED.
12

13           IT IS FURTHER ORDERED that the Trustee is authorized and directed to disburse the

14   additional allowed amount to Trustee Counsel upon entry of this Order.
15
                                           ///END OF ORDER///
16

17

18

19

20

21

22

23

24

25

26

27

28



     ORDER ON MOTION TO ALTER OR AMEND FINDINGS OF FACT AND CONCLUSIONS OF LAW IN ORDER ON FEE
     APPLICATIONS - 12

     Case 16-11767-CMA        Doc 2182      Filed 12/18/19    Ent. 12/18/19 13:03:55       Pg. 12 of 12
